Citation Nr: 1746189	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-41 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1960 and from January 1964 to September 1970. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

In December 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Throughout the appeal period since July 7, 2011, the Veteran's combined service-connected disability picture met the requirements for award of a schedular TDIU and is shown to have prevented him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met since July 7, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a TDIU.  He asserts that he is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.  In a September 2011 VA Form 21-8940, the Veteran wrote that he last worked full-time, became too disabled to work, and had his disability first affect full-time employment on July 7, 2011.  The service-connected disability preventing him from securing or following any substantial gainful employment was coronary artery disease.  He last worked for a car rental company as a lot attendant.  He worked 30 hours per week, and he left this job because of the disability.  

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 
 
B.  Discussion
  
In this case, the Board finds that the criteria for award of a TDIU are met.  

During the appeal period, the Veteran has been service-connected for (1) coronary artery disease (CAD) s/p myocardial infarction and coronary artery bypass graft rated as 60 percent; (2) type II diabetes mellitus (diabetes) rated as 20 percent; (3) diabetic peripheral neuropathy right lower extremity (external popliteal/common peroneal nerve) associated with diabetes rated as 10 percent from December 2014; (4) diabetic peripheral neuropathy left lower extremity (external popliteal/common peroneal nerve) associated with diabetes rated as 10 percent from December 2014; (5) diabetic peripheral neuropathy of the left lower extremity (external cutaneous nerve of thigh) associated with diabetes rated as 10 percent from December 2014; (6) diabetic peripheral neuropathy of the right lower extremity (external cutaneous nerve of thigh) associated with diabetes rated as 10 percent from December 2014; (7) chronically symptomatic left great toenail, post-traumatic, rated as noncompensable; (8) scar, sternum associated with CAD s/p myocardial infarction and coronary artery bypass graft rated as noncompensable; (9) left upper and left lower extremity scars associated with CAD s/p myocardial infarction and coronary artery bypass graft rated as noncompensable; (10) residuals of aortic aneurysm associated with diabetes rated as noncompensable from December 2014; and (11) residual scar aortic aneurysm repair rated as noncompensable from December 2014. 

His combined disability rating was 70 percent from March 2011 and 80 per from December 2014.  

The CAD s/p myocardial infarction and coronary artery bypass graft and diabetes arise from a common etiology - Agent Orange exposure.  Accordingly, these disabilities are considered as one disability.  See 38 C.F.R. § 4.16.  The combined disability rating for these two disabilities was 70 percent throughout the appeal period.  See 38 C.F.R. § 4.25.  The diabetic peripheral neuropathies also arise from a common etiology - diabetes.  Thus, they are also considered as a single disability.  Id.  

Accordingly, the schedular requirements for a TDIU award under § 4.16(a) are met.  

Next, the evidence demonstrates that the service-connected disabilities result in unemployability.  

The Veteran stopped working in July 2011 due to the impact of his service-connected disabilities.  Several months prior, in March 2011, he underwent a VA Heart examination.  At that time, the VA examiner found that the Veteran had shortness of breath, fatigue, and angina.  His METs level was consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 mph).  However, the VA examiner also found that there was a functional impact on the Veteran's ability to work as he reported that he was unable to do yard work like he used to do; could not carry objects up the stairs; and was not able to walk the same distance he used to as "I get tired quickly."

At VA in March 2012, he complained of pain in his left hip area, which was "sometimes" worse after prolonged standing and during certain positions.  The pain was intermittent, with the last occurrence about 3 days prior.

In April 2013, a neighbor of 14 years and coworker of 10 years wrote a letter in support of the Veteran's claim.  He explained that the Veteran's job duties at work had consisted of transporting vehicles from the airport to any of the surrounding airports in need of cars.  As a lot attendant, he was required to walk from one section of the parking lot to another, keeping the cars in their proper sections for rental.  In this capacity, the Veteran began having a lot of trouble with his knees and legs and was experiencing a great deal of pain and difficulty while walking.  It got to the point that the Veteran had to quit because he was unable to perform the job duties required by the company.

The Veteran underwent a private (non-VA) examination in December 2014.  This examiner found that the Veteran's diabetic neuropathic pain and residual severe claudication from his vascular disease rendered him unable to engage in any significant ambulation.  It was determined that he was incapable of even sedentary activity given his reported rest pain.  He remained with ongoing difficulties and severe limitations in his ability to engage in any level of meaningful employment activity.  Therefore, according to the private examiner, he should be considered totally disabled with his service-connected conditions being more likely than not the primary limiting factor in his unemployability.  

At a March 2015, VA Artery and Vein Conditions examination, it was found that the Veteran used a cane constantly and a walker occasionally.  He had "mild" instability in his legs due to diabetic nerve pains and decreased sensation (not due to an aortic repair).  At a Peripheral Nerves examination conducted at the same time, the Veteran complained of a slow gradual progression of neuropathy.  It started as numbness in his toes with occasional shooting pains in his feet and had now sometimes spread to the legs.  He currently found that his thighs also had a deep feeling of numbness even to deep pressure.  There was not constant pain, but the examiner found that he had "severe" intermittent pain.  He took shuffling, small steps and felt unstable due to decreased feeling in his feet and ankles.  Due to feeling unsteady, he needed extra support to feel safe.  The VA examiner noted that the Veteran previously drove trucks at work, but could no longer tolerate the foot action needed to operate the pedals and drive reliably due to foot pain and instability feelings.

Next, in September 2015, the Veteran's wife wrote a supporting statement.  She explained that, during the last several years at his job, the Veteran said that he felt like he could not do the job.  He decided to quit because of pain in his legs, poor circulation, weakness in his legs, and numbness during "probably" the last couple of years.  His legs would give way, so he had to use a cane to walk, a "buggy," and needed to stop and sit down every once in a while.  She felt that there was no way that he could continue working as he walked so slow.  

In January 2017, the Veteran underwent a second private examination.  He reported symptoms involving fatigue with any physical activity; generalized weakness; shortness of breath with any physical activity causing him to rest frequently throughout the day; inability to walk, greater than a few minutes; inability to sit without elevating his feet waist high or greater; inability to sleep due pain in his feet; spending the majority of his day sitting in a recliner with his feet elevated to relieve needle like sensation; needing his spouse to do all household tasks; and using an electric scooter to leave his home.  The Veteran complained that it was too tiring to use a walker.  The examiner classified the Veteran's prior work as light and skilled, and medium and semi-skilled.  He quit his last job due to heart issues and leg numbness where he had to drive around picking up and delivering rental cars.  He was unable to drive the van because he would need to stop frequently due to his feet symptoms.  He would have to get out of the car and walk and would then arrive back at the car lot later than other drivers.  Plus, he could not do the limited walking around the car lot.  

The private examiner's ultimate conclusion was that the combination of service-connected limitations would render the Veteran unemployable, and it was more likely than not that he was unable to secure and maintain substantial gainful activity, including sedentary employment, due to his service-connected disabilities.  The private examiner reasoned that the Veteran had severe impairments that impacted his occupational functioning due to his service connected CAD and diabetes.  He had an extensive work history, but all of his past employment required him to be on his feet for the majority of the day or sitting for extended periods of time.  His inability to sit, stand, or walk without frequent breaks would preclude employment.  According to the private examiner, an employee generally needs to maintain one position for approximately 30 minutes to perform work tasks and stay focused.  The Veteran used an electric scooter for any activity that required walking, which would preclude competitive employment.  Even at the sedentary level, the Veteran would need to elevate his feet at waist level or higher the majority of the day which would eliminate all employment.  Based on the examiner's over fifteen years of experience, he explained that employers did not provide jobs that allowed the frequent elevation of legs throughout the day nor provide the ability to take several breaks.

Finally, the Veteran underwent a VA Social and Industrial examination in April 2017.  The VA examiner first gave a history of the Veteran's past employment:  from 1990 to 2000, he worked as an over-the-road truck driver; from 2000 to 2011, he worked part time as a lot attendant for a car rental company.  The Veteran stated that he had become somewhat of a "hermit" since the symptoms of his diabetes worsened.  He found it difficult to be on his feet and walk much, making it difficult to socialize and visit with family and friends.  He began to experience difficulties at work in his late 70's when working the car rental company - he had difficulty standing, walking, and became easily fatigued.  The Veteran had a quadruple bypass surgery approximately 17 years prior, and he reported physical limitations due to his heart condition and symptoms related to diabetes.  He reported having leg numbness and could not keep up with the demands of his job.  He spent his time with his wife and was often at home due to his impaired ability to stand and/or walk for any substantial period of time.  He suffered from frequent fatigue with any physical activity; had bouts of shortness of breath; an inability to walk greater than a few minutes without experiencing pain and discomfort; and an inability to sit for any notable length of time without elevating his feet or standing.  This current state, according to the examiner made it difficult for the Veteran to leave his home and feel secure as he reported that "getting out is often not worth the trouble".

The Board finds that this evidence makes it likely that the Veteran would be unable to perform the functional requirements of any sedentary or physical job due to his inability to walk for more than few minutes and inability to sit for any notable length without elevating his legs.  The private examiners' opinions that the Veteran was unemployable are nondeterminative because it is solely within the Board's adjudicative authority to determine unemployability; it is not a medical determination.  See 38 C.F.R. § 4.16(a);  Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Nonetheless, the examiners, together with the VA examiners, provided a good summary of the Veteran's impairments and the likely impact of those impairments on his ability to function in an occupational environment.  The Board, therefore, finds the examiners' assessments probative on this question.  They indicate that he would unlikely be able to gain or maintain more than marginal employment consistent with his background, training, and education at any job, whether sedentary or physical, which would require a degree of physical functioning to carry out the job functions that has been outside the Veteran's capacity.  The Board is unable to conceive of any type of job that would accommodate such functional limitations.  

The evidence during the early part of the appeal period is less compelling.  For instance, the March 2012 consultation shows pain "sometimes" and intermittently after prolonged standing.  Nonetheless, it appears, when reconciling the remainder of the evidence that this occurred often enough since July 2011, so as to have made him unemployable.  

Accordingly, the Board finds that the evidence supports a conclusion that the Veteran was unemployable since July 2011, when the Veteran stopped working.  The appeal, therefore, is granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

ORDER

A total disability rating based on individual unemployability due to service-connected disability is granted from July 7, 2011.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


